Title: To Alexander Hamilton from Robert Morris, 4 June 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 4th. June 1782
Sir

I have received your favor of the eighteenth of May. I am much obliged by the friendly Sentiments you express for me which be assured I shall retain a gratefull Sense of. I see with you that the Office I had the Pleasure of Offering will not be equal to what your own Abilities will gain in the Profession of the Law but I did intend that the whole Sum should have been paid altho the whole quota of the Taxes had not been collected by the state, consequently the object is greater than you supposed and the business might probably be effected without more attention than you could spare from your Studies, if so, I should still be happy in your acceptance and will leave the Matter open untill I have an Opportunity of hearing from you upon the Subject.
I pray you to believe that I am with unfained Esteem    Your Most Obedient Servant

Robt. Morris
Colo Alexr. Hamilton at Albany

